 


109 HRES 430 IH: Commending the University of Oklahoma’s gymnastics team for winning the 2005 National Collegiate Athletic Association Division I Gymnastics Championship.
U.S. House of Representatives
2005-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 430 
IN THE HOUSE OF REPRESENTATIVES 
 
September 7, 2005 
Mr. Cole of Oklahoma submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Commending the University of Oklahoma’s gymnastics team for winning the 2005 National Collegiate Athletic Association Division I Gymnastics Championship. 
 
 
Whereas in April, 2005, the University of Oklahoma Sooners claimed their 6th National Collegiate Athletic Association Gymnastics Championship in West Point, New York; 
Whereas the title marks the third National Championship for the Sooners in the last four years; 
Whereas the Sooners’ 2005 championship topped off an impressive season in which they finished 21–2 for the year; 
Whereas Sooner head coach Mark Williams was named the 2005 National Collegiate Athletic Association Coach of the Year; 
Whereas the Sooners’ outstanding 2005 season contributed to an already rich and proud tradition of gymnastics excellence at the University of Oklahoma; 
Whereas the amazing accomplishments of the past year reflect the dedication, commitment, and tireless effort of the entire school, from the president to the athletic directors, coaches, athletes, managers, and staff members; and 
Whereas the student athletes of the University of Oklahoma gymnastics team, through their exceptional athletic achievements, have not only brought credit to themselves but to their fellow students, their university, and their community: Now, therefore, be it 
 
That the House of Representatives— 
(1)commends the University of Oklahoma Sooners for their third National Collegiate Athletic Association Division I Gymnastics Championship in the last four years; 
(2)recognizes the players, coaches, staff, and all who have made the historic successes of the 2005 season possible; and 
(3)directs the House of Representatives Bill Clerk to transmit an enrolled copy of this resolution to the President of the University of Oklahoma, The Honorable David L. Boren, and Coach Mark Williams for appropriate display. 
 
